DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/735,699 filed January 7, 2020. Claims 1-11 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US Patent 9,159,645) in view of Mayberry (Pre-Grant Publication 2019/0373772) and Kasezawa (Pre-Grant Publication 2009/0065178).
Regarding claims 1, Mori disclose s cooling device comprising:
the semiconductor apparatus includes a semiconductor chip (Figs.1-3, P) and a circuit board (I), the semiconductor chip being mounted on the circuit board; and the cooling apparatus includes:
a top plate (3), the semiconductor apparatus being mounted on the top plate;
a jacket including a side wall (5b) connected to the top plate, a bottom plate (4) connected to the side wall and facing the top plate, and a cooling pin fin (17) and at least one of ends of the cooling pin fin is firmly fixed to the top plate; and 
a coolant flow portion (21 & 22) defined by the top plate and the jacket, and for flow of coolant.

Mori does not disclose the cooling pin fin extending in such a manner as to taper from the bottom plate toward the top plate, wherein at least the bottom plate and the cooling pin fin are integrally formed or a thickness of the side wall is greater than a thickness of the top plate and a thickness of the bottom plate is greater than the thickness of the side wall. However Mayberry disclose a structure for thermal conductivity comprising: 
A plurality of fins (Fig. 4, 62) wherein the fin can have a taper shape extending from bottom surface (Fig. 7, 70) toward the top surface of the fin (Paragraph [0062]). 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the fin having a tapered shape because it will increase the efficiency in fluid flow through the fins/channel thereby increasing cooling efficiency (Paragraph [0062]).

Further Kasezawa a cooling jacket comprising:
A jacket (Fig. 26b, 10a) having a bottom plate (11) and cooling fins (13) joined to a lid body/top plate (36) wherein the fins and bottom  plate are integrally formed (Paragraph [0039]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the bottom pate and cooling pin fin integrally because it will simplify the manufacturing process and reduce manufacturing cost (Paragraph [0039]).

Claims 2, 4, & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US Patent 9,159,645) in view of Mayberry (Pre-Grant Publication 2019/0373772) and Kasezawa (Pre-Grant Publication 2009/0065178) as applied to claim 1 above, and further in view of Zeng (Foreign Reference CN207652885).
Regarding claim 2 & 10, Mori further discloses:
the cooling apparatus further includes:
an inlet (11) in communication with one of sections of the coolant flow portion, the one section being associated with one direction, and for letting coolant into the coolant flow portion; and
an outlet (12) in communication with another section of the coolant flow portion, the other section being associated with another direction opposite to the one direction, and for letting coolant out of the coolant flow portion.
The fins (17) having round corners (17a) when viewed in cross section in a plane parallel to a principal surface of the top plate.

Mori does not disclose the cooling pin fin has a substantially rhombic shape long along a direction from the one section toward the other section or a vehicle comprising the semiconductor module. However Zeng disclose a water cooling board comprising:
A plurality of fins (Fig. 3 & 4, 12a) wherein the fins can have a rhombus shape (Page 3, Lines 13-20).
A water cooling board being used in an electric vehicle (Page 3, Lines 51-59).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the fins having a rhombus shape because it will reduce the flow resistance of the cooling liquid and reduce pressure loss, thereby increasing effective cooling of an electrical component (Page 3, Lines 13-20).


Regarding claim 4, Mori further discloses:
the coolant flow portion has a substantially rectangular shape having longer sides and shorter sides in the plane (Fig. 3); and the coolant flow portion has: a fin region including the cooling pin fin and having a substantially rectangular shape longer along the longer sides than along the shorter sides; one communication region (21) located at a greater position in the one direction than the fin region, being in communication .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US Patent 9,159,645) in view of Mayberry (Pre-Grant Publication 2019/0373772) and Kasezawa (Pre-Grant Publication 2009/0065178) as applied to claim 1 above, and further in view of Igarashi (Pre-Grant Publication 2019/0224740).
Regarding claim 11, Mori, Kasezawa, and Mayberry disclose all of the limitations of claim 1 above. Neither reference disclose explicitly the jacket is formed by punching a single continuous plate member using a mold corresponding to a shape of the jacket. However Igarashi discloses a forging device comprising:
A forging material/plate (Figs. 1a-1e, W) between a die/mold (1) and a punch (2) wherein a jacket/heatsink is forged by punching the plate into the mold.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the jacket by punching a single continuous plate member because it form a heatsink having fins precisely matched, with a thin base plate portion, with high quality and reduced weight and size (Paragraph [0083 & 0084]). Further it should be known that even though product-by process claims are limited and defined by the process, determination of patentability is based on In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964 (Fed. Cir. 1985) Since claim 11 depends from claim 1 which is a structure claim, the method limitations of claim 11 (such as punching a single continuous plate member using a mold ) are not considered germane to the issue or patentability and have not been given any patentable weight.  

Allowable Subject Matter
Claims 3, 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 is considered allowable because none of the prior art either alone or in combination discloses wherein a curvature radius of the corners in the cross section of the cooling pin fin is greater at a position close to the top plate than at a position close to the bottom plate.
Claim 5 is considered allowable because none of the prior art either alone or in combination discloses wherein the side wall extends in such a manner as to taper from the bottom plate toward the top plate.
Claim 6 is considered allowable because none of the prior art either alone or in combination discloses a thickness of the side wall is greater than a thickness of the top 
Claim 8 is considered allowable because none of the prior art either alone or in combination discloses the cooling pin fin and the top plate are firmly fixed together with a fixing agent; and a distance between cooling pin fins adjacent to each other among a plurality of cooling pin fins is greater than or equal to 5 times a thickness of the fixing agent, wherein the plurality of cooling pin fins includes the cooling pin fin. Claim 9 is also allowed base don its dependency from claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818